Citation Nr: 1022012	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The appellant had active service in the from April 1969 to 
March 1977. 

This matter is before the Board of Veterans' Appeals (BVA or 
Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for bilateral 
hearing loss.  While the rating decision did not address the 
issue of whether new and material evidence had been 
submitted, in a subsequent January 2009 statement of the case 
the RO reopened the claim but denied it. 

Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim for entitlement to service connection for 
bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In December 2005 a hearing was held before the undersigned 
Veterans Law Judge and the transcript is of record. 

This appeal was previously presented to the Board in January 
2005, June 2006 and September 2009; on each occasion , it was 
remanded for additional development. 


FINDINGS OF FACT

1. The RO denied the claim of entitlement to eligibility for 
service connection for bilateral hearing loss in January 
2001.  The Veteran did not appeal the decision and it is now 
final.

2. Evidence received since the January 2001 rating decision 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

Evidence received since the January 2001 rating decision is 
not new and material and the criteria to reopen the 
previously denied claim for entitlement to service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in October 2002, 
April 2005, August 2006, June 2007, October 2008 and March 
2009, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in January 2005, January 2009 and December 2009 
statements of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The September and October 2008 letters described the meaning 
of "new" and "material" evidence in order to reopen the 
claims including the reason for the previous denial and the 
information necessary to substantiate the underlying claims.  
This is in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The March 2009 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.   

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence and afforded the Veteran the 
opportunity to give testimony before the Board, which he did. 
 All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran contends that his bilateral hearing loss was 
caused by service.  

In an January 2001 decision, the RO denied service connection 
for bilateral hearing loss finding that there was no record 
of hearing loss showing a chronic disability subject to 
service connection.  The decision considered audiological 
results which showed the Veteran to have mild to moderate 
sensorinural hearing loss of the right ear, and mild 
sensorinural hearing loss of the left ear.  The determination 
is now final. 

In June 2002 the Veteran filed a claim for service connection 
for bilateral hearing loss. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was evidence of bilateral hearing loss but no evidence 
of a nexus, or link, between an in-service injury or disease 
and the current disability. 

Evidence received since the January 2001 RO decision includes 
VA medical treatment records and the Veteran's testimony at 
the December 2005 hearing.

The VA medical treatment records contain a November 2000 
audiological examination which demonstrates that the Veteran 
has mild bilateral hearing loss.  However, the fact that the 
Veteran had diagnosed bilateral hearing loss was considered 
in the January 2001 rating decision therefore this fact does 
not constitute new and material evidence.  The medical 
records contain no additional treatment for or complaints of 
hearing loss.  The medical treatment records do not include 
any evidence that cures the prior evidentiary defect - that 
the Veteran's current hearing loss was caused by or began in 
service. 

At the December 2005 hearing the Veteran testified that he 
experienced acoustic trauma in service and that he was 
currently experiencing hearing loss.  The Veteran is 
competent to testify as to his experiences and as to his 
symptoms.  Both of these contentions were previously 
presented and were considered in the January 2001 rating 
decision, as such the Veteran's testimony does not constitute 
new and material evidence. 

In sum, the evidence received since the RO's January 2001 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 2001 
decision; thus, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.









ORDER

New and material evidence has not been received and the 
application to reopen the claim of service connection for 
bilateral hearing loss is denied. 





____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


